NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30186

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00026-SPW-2

 v.
                                                MEMORANDUM*
TOMAS ALVARADO, AKA Thomas
Alvarado,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Tomas Alvarado appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Alvarado contends that he is entitled to compassionate release because


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1) his age and various medical conditions increase his risk of severe illness or

death should he contract COVID-19; (2) he has taken advantage of rehabilitative

programs and not had any disciplinary infractions while in prison; and (3) he has a

“solid release plan.” The district court did not abuse its discretion.1 The record

reflects that the district court considered Alvarado’s medical conditions, age, and

mitigating arguments. However, the court reasonably determined that relief was

unwarranted in light of the 18 U.S.C. § 3553(a) factors, including the nature and

circumstances of the offense, and the need to protect the public. See 18 U.S.C.

§ 3582(c)(1)(A) (district court must consider the applicable § 3553(a) factors on a

motion for compassionate release); see also 18 U.S.C. § 3553(a)(1), (a)(2)(C).

Moreover, contrary to Alvarado’s argument, the district court did not rely on any

clearly erroneous facts. See United States v. Graf, 610 F.3d 1148, 1157 (9th Cir.

2010) (“A finding is clearly erroneous if it is illogical, implausible, or without

support in the record.”).

      We do not reach Alvarado’s remaining arguments, which are beyond the

scope of a § 3582(c)(1)(A)(i) motion.

      AFFIRMED.


1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for an abuse of discretion. See United States v. Dunn, 728 F.3d 1151,
1155 (9th Cir. 2013). We accept for purposes of this appeal the government’s
undisputed assertion that the abuse of discretion standard also applies to denials
under 18 U.S.C. § 3582(c)(1)(A)(i).

                                           2                                    20-30186